Title: Oct. 3. Thursday.
From: Adams, John
To: 


       Dined with Mr. Vanderdussen, Lt. General of the Cavalry, in Company with Mr. De Llano Minister of the King of Spain and Mr. De Renovalis, Secretary of his Legation, Mr. and Madame Boreel, Mr. and Madame Geelvink, Madam Dedel, the Rhinegrave de Salm, Mr. Saumase, a descendant of the famous Salmasius whom John Milton disputed with. Mr. Boreel is a Deputy to the States General for the Prov. of Holland. Mr. Geelvink is a Member of the Council of State for Amsterdam.
       Gen. Vanderdussen told me he must ask me to take a Family Dinner with him one of these days in order to present me to a Couple of his Friends; one was his Brother and the other was Gen. Ponce; both zealous Americans he said.—I told him he would do me great Honour and give me much Pleasure.
       Mr. Boreel desired me to send him the American Gazette which contains the Resolution of their High Mightinesses, acknowledging me as Minister, with his Name to it.
       I forgot Mr. Magis, who said to me, entre Nous, Sir, if I were young I would endeavour to serve a great Power, because one has a Chance to be Something: but when one serves a small Power one is sure never to be any Thing.
       
       Madame Boreel next to whom I sat at Table asked me if I understood the Dutch. I answered, very little, but that I began to learn it. That I had with me two ingenious young Gentlemen with whom at Breakfast, I every Morning attempted with the Aid of a Dictionary to read the Dutch Gazettes, and that We began to comprehend some Paragraphs. Madame Boreel mentioned to the Company that I read the Dutch Gazettes. Mr. Geelvink called out to me, pleasantly enough, leese Mynheer de Diemer Meerche Courant.—Yea well, Mynheer says I, en de Hollandche Historische Courant oke.
       The Dutch Part of this Company, were all high, in Office and Service, and therefore attached to the Court.
       The Gen. Vanderdussen said laughing that he was ready to wish and to do any Thing to the English for they had almost ruined him. He was Governor of Ipres or Ypres one of the Barrier Towns, so that he has lost his Government, by the Demolition of the Barriers. I believe too they have done him some Damage in some Estates in the West Indies &c.
       Mr. Boreel promised me to speak to Mr. Fagel and let him know that I wish to have the Treaty signed, that I might be able to send it by several Vessells now ready to sail at Amsterdam.
       Somebody at Table said to C. Sarsfield that the Americans had laid aside the Use of Mr. Franklins Conductors. The C. appealed to me. I said by no means, on the Contrary the Use of them increased, and they were found very usefull.
       
       Questions.—What are the Powers of the Council of State?—how many Members? who appoints them?—Are they for Life, or Years, or at Will? When do they sit? What Objects of Administration have they? Is their Power Legislative, Executive or Judiciary? Is the Council of State, the same Body, with the Gecommitteerde Raaden—or are they two.
       Answer. The Council of State, and the Council of Commissioners, are two distinct Bodies.—De Raad van Staaten en de Gecommitteerde Raaden.—The 1. is for the 7 Provinces—the last for the Province of Holland only.
      